DETAILED ACTION


This application is in condition for allowance except for the following formal matters: 
Claims 1-5 are objected to because of the following informalities:  Lines 15-20 of claim 1 recite “a third switch device having an input, a first terminal, and a second terminal, the first terminal of the third switch device is coupled to a ground reference terminal; a ramp capacitor having a terminal, the terminal of the capacitor is coupled to (a) the output of the first switch device and (b) the output of the second switch device; a third switch device having a first terminal and a second terminal, the first terminal coupled to a ground reference;’.  Lines 19-20 merely recites the limitation in lines 15-16. Lines 15-20 should be recited as--a third switch device having an input, a first terminal, and a second terminal, the first terminal of the third switch device is coupled to a ground reference terminal; a ramp capacitor having a terminal, the terminal of the capacitor is coupled to (a) the output of the first switch device and (b) the output of the second switch device;--. 
Claims 2-5 are objected to based on the dependency from claim 1. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842